Citation Nr: 0028269	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  99-13 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) death pension benefits.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a determination by the Manila, Philippines, VA 
Regional Office (RO), which found that the appellant's 
husband had no recognized military service with the Armed 
Forces of the United States.  

The Board notes that in the appellant's May 1999 substantive 
appeal, she requested a hearing at the local VA office before 
a member of the Board.  However, the Board observes that in 
an October 1999 correspondence from the appellant to the RO, 
the appellant withdrew her request for a personal hearing.


FINDING OF FACT

The Department of the Army has certified that the appellant's 
husband had no recognized service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces 
and he was not entitled to VA compensation or service 
retirement pay.  


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA death pension benefits has not been met.  38 U.S.C.A. 
§§ 101(2), 107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.1(d), 
3.8, 3.9, 3.203 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  Service in the Regular Philippine Scouts is 
included for pension, compensation, dependency and indemnity 
compensation, and burial benefits.  38 C.F.R. § 3.8(a).  
Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension or burial benefits.  38 C.F.R. § 3.8(c) and (d).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions: (1) The evidence 
is a document issued by the service department; (2) The 
document contains needed information as to length, time and 
character of service; and, (3) in the opinion of the VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a) (1999).

In order for a surviving spouse of a veteran to be entitled 
to death pension, it is required, in part, that the veteran 
shall have served for 90 days or more during wartime or, if 
less than 90 days, was separated for a service-connected 
disability or at the time of death was receiving or entitled 
to receive compensation or retirement pay for a service- 
connected disability based on wartime service.  38 U.S.C.A. § 
1521, 1541 (West 1991).

The appellant contends that her husband served in the United 
States military from March 1943 to May 1946.  She maintains 
that he served in the 1st Anderson Battalion, Company "F."  
According to the appellant, her husband's cause of death, 
which was congested heart failure, was due to service.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, the Board notes that "service 
department findings are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Id.; see 
also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

In May 1979, the United States Army Reserve Personnel Center 
certified that the appellant's husband, Mr. L., had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas in the service of the 
United States Armed Forces.  The Board observes that Mr. L. 
was not in receipt of VA compensation or military retirement 
pay at the time of his death in August 1981.  

The Board notes that in July 1999, the RO requested that the 
United States Army Reserve Personnel Center re-verify Mr. 
L.'s service in light of additional information, including 
Mr. L.'s middle name, his mother's name, and his father's 
name.  However, the Board observes that in September 1999, 
the United States Army Reserve Personnel Center once again 
confirmed their previous determination that Mr. L. had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas in the service of the 
United States Armed Forces.

In the instant case, the appellant has not submitted any U.S. 
service documents in support of her claim.  Thus, on the 
basis of the evidence of record, there is no demonstration of 
qualifying military service in this case.  Inasmuch as the 
United States service department's verification regarding Mr. 
L.'s service is binding on the VA, the Board concludes that 
the late husband of the appellant is not considered a 
"veteran" for purposes of entitlement to VA benefits and 
has not attained status as a claimant.  The appellant's late 
husband was not in receipt of retirement pay or receiving VA 
compensation at the time of his death.  Therefore, the 
appellant's claim for entitlement to VA death pension 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).       


ORDER

The appeal for basic eligibility for VA death pension 
benefits is denied.  




		
	DEBORAH W. SINGLETON
	Veterans Law Judge
	Board of Veterans' Appeals



 

